Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
					Response to Arguments
Applicant’s arguments, filed 09/08/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The previous are rejection of claims 1-20 has been withdrawn. 
Claims 1, 14-15 and 17-18 have been amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 10,869,099 in view of Nanki (US 2001/0052126) and further in view of Kitazato (US 2017/0064371) and further in view of Yamagishi (US 2014/0189772). 
Patent No. 10,869,099 discloses most of the claim except:
Receive a radio frequency (RF) modulation signal via an RF transport path and demodulate the received RF modulation signal, output a user interface configured to select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages, the user interface being generated based on the MPD file transmitted via the MMT protocol, and acquire a data stream including a broadband component corresponding to the broadcast component via a broadband transport path based on information conveyed by the hierarchical structure of the metafile and the metafile is a Media Presentation Description (MPD) file.



Nanki discloses a radio frequency (RF) modulation signal via an RF transport path and demodulate the received RF modulation signal (see at least paragraphs 0004, 0018, 0028 and 0046), output a user interface configured to select a component, the user interface being generated based on the broadcast signaling information; a program guide display processing unit generates program guide OSD data based on service information; see at least paragraph 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Pat. 10,869,099 by the teachings of Nanki by having the above missing limitations so to generate on-screen display signal based on service information; see at least the Abstract.
The Pat. 10,869,099 in view of Nanki are not clear about select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages and about the MMT package table.
Kitazato discloses select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages and about the MMT package table; subtitles can be in different languages and the signaling information includes the MMT package table, i.e. MPT; see at least paragraphs 0182, 0257 and 0269-0270.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Pat. 10,869,099 in view of Nanki by the teachings of Kitazato by having the above missing limitations for the purpose of realizing accurate TTML subtitle data display control; see at least the Abstract.
The Pat. 10,869,099 in view of Nanki and further in view of Kitazato are not clear about acquire a data stream including a broadband component corresponding to the broadcast component via a broadband transport path based on information conveyed by the hierarchical structure of the metafile and the metafile is a Media Presentation Description (MPD) file.
Yamagishi discloses acquire a data stream including a broadband component corresponding to the broadcast component via a broadband transport path based on information conveyed by the hierarchical structure of the metafile and the metafile is a Media Presentation Description (MPD) file; receiving data streams of given content deliverable via an IPTV system; see at least paragraphs 0044 and 0046-0048 and discloses the structure of the MPD file; see at last paragraphs 0051-0054.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify The Pat. 10,869,099 in view of Nanki and further in view of Kitazato by the teachings of Yamagishi by having the above missing limitations so to increase the efficiency of a cache and delivery resource control of video data streams in a network; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426